 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of Paul F.Hoffman and Ervin Worth, thereby discouraging membership in the Union,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By interrogating its employees regarding their union activities and sympathiesand regarding the union activities and sympathies of other employees,by granting awage increase,and changing the employees'work schedule in order to defeat theemployees'organization drive, thereby interfering with, restraining,and coercing saidemployees in the exercise of the rights guaranteed in Section 7 of the Act, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]St.Louis Independent Packing Company,a Division of Swift& CompanyandAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIOandLocal 20, NationalBrotherhood of Packinghouse Workers and National Brother-hood of Packinghouse Workers,Parties to the Contract.CaseNo. 14-CA-2238.November 3, 1960DECISION AND ORDEROn June 13, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent, theCharging Party, and National Brotherhood of Packinghouse Work-ers, and its Local 20, filed exceptions to the Intermediate Report andall of these parties filed supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 1 except as noted below?1The Board recently considered substantially the same issues involving the parties atanother plant of the Respondent,finding that Respondent violated Section 8(a) (2) and (1)by conduct similar to that here involved.Swift and Company,128 NLRB 732.2We do not adopt the Trial Examiner's characterization of the letters written by theRespondent as illegal.We nevertheless agree with the Trial Examiner that the lettersare material in evaluating Respondent's conduct.129 NLRB No. 71. ST. LOUIS INDEPENDENT PACKING COMPANY, ETC.623ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, St. Louis Inde-pendent Packing Company, A Division of Swift & Company, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing National Brotherhood of Packinghouse Workersand/or Local 20, National Brotherhood of Packinghouse Workers, asthe representative of the production and maintenance employees at itsSt.Louis,Missouri, plant for the purpose of dealing with the Re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil the said labor organization or organizations have been dulycertified by the National Labor Relations Board as the exclusive repre-sentative of such employees.(b)Entering into, renewing, giving effect to, or publicizing anynegotiations, agreements, or understanding with either or both of theabove-named labor organizations respecting the production and main-tenance employees at its St. Louis, Missouri, plant, unless and untileither or both of the said organizations shall have been duly certifiedin the manner stated above.(c) Interfering with, restraining, or coercing employees in theexercise of their rights to self-organization, to form labor organi-zations, to join or assist Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid and protection, or to re-frain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from National Brother-hood of Packinghouse Workers and/or Local 20, National Brother-hood of Packinghouse Workers, as the representative of its productionand maintenance employees at its St. Louis, Missouri, plant for thepurpose of dealing with Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until the said labor organization or organi-zations shall have been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees. 624DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at its plant in St. Louis, Missouri,copies of the noticeattached hereto marked"Appendix."3Copies of said notice, to befurnishedby theRegional Director for the Fourteenth Region,shall,after being signed byRespondent's authorized representative, beposted byit immediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.(c)Notify theRegional Director for the Fourteenth Region, inwriting, within 10 days from the date ofthis Decisionand Order, whatsteps Respondent has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :AVE WILL withdraw and withhold all recognition from NationalBrotherhood of Packinghouse Workers and/or Local 20, NationalBrotherhood of PackinghouseWorkers, as the collective-bargaining representative of the production and maintenanceemployees at our St. Louis, Missouri, plant, and will not recognizethe said labor organization or organizations as such representa-tive, unless and until the said labor organizations shall have beenduly certified by the National Labor Relations Board as theexclusive representative of such employees.WE WILL NOT enter into, renew, give effect to, or publicize anynegotiations, agreements, or understanding with the above-namedlabor organizations, unless and until either or both of the saidlabor organizations have been duly certified in the manner statedabove.WE WILL NOT interfere with, restrain, or coerce our employee's inthe exercise of their right to self-organization, to form labor or-ganizations, to join or assist Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing and to engage in any other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree- ST. LOUIS INDEPENDENT PACKING COMPANY, ETC.625ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.ST. Louis INDEPENDENT PACKING COMPANY,A DIVISION OF SWIFT & COMPANY,Employer.Dated----------------B-'-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEAn unfair labor practice charge having been filed on December9, 1959, byAmalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO(herein called Amalgamated),the General Counsel of the National Labor RelationsBoard issued a complaint,dated January 12, 1960, against St. Louis IndependentPacking Company,a Division of Swift&Company i(herein called Respondent),alleging that Respondent violated Section 8(a) (1) and(2) of theNational LaborRelations Act, as amended,by rendering assistance and support to National Brother-hood of PackinghouseWorkers anditsLocal 20(hereincalledNBPW and Local20, respectively).Respondent filed an answer denying the alleged violations, andNBPW and Local20, as parties to a contract with Respondent, likewise filed adocument entitled "Answer to Complaint"denying that Respondent had engagedin the alleged violations.A hearing thereon was held before the duly designatedTrialExaminer in St.Louis,Missouri,on February19, 1960.All parties wererepresented at the hearing.The only evidence adduced wasby way ofstipulationand by theintroduction of exhibits.2The partieswaived oral argument at thehearing and elected to file briefs.Upon the entire record,3and upon consideration of thebriefs,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation duly authorized to do business in the State of Missouri,is engaged at its St. Louis, Missouri, plant in packinghouse activities including theslaughtering and butchering of animals and the wholesale distribution of meat. Inthe course of its business Respondent annually ships from its St. Louis plant topoints outside the State of Missouri goods valuedin excessof $50,000.The partiesstipulate, and I find, that Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated, NBPW, and Local 20 are labororganizationswithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issue definedThe issue here in controversy is a narrow one.The production and maintenanceemployees at Respondent's St. Louis plant had for some years been represented for1 The name of the Company appears as corrected by stipulation of the parties at thehearing2 Certain exhibits not admitted Into evidence by the Trial Examiner have been placedin the "rejectedexhibits" file.3A motion to correct certainerrors in the transcript of the hearing is hereby granted.586439-61-vol. 129-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining by NBPW and its Local 20. Together with otherappropriate units of employees working at various locations in Respondent's multi-state enterprise, who likewise were represented for collective bargaining by NBPWand its various locals, the terms and conditions of employment of the St. Louisemployees were governed by a master agreement which, subject to appropriate notice,expired on September 1, 1959.4Appropriate notice was given and negotiationsensued for a new master agreement. In the meantime, however, Amalgamated wasseeking to displace NBPW as bargaining representative of the St. Louis productionand maintenance employees and itself obtain that status.To this end Amalgamatedon May 1, 1959, at a time when it was concededly appropriated to do so, filed arepresentation petition with the Board to determine the representation questionrespecting the St. Louis employees.Notwithstanding that the representation of theSt. Louis employees was thus in issue and that the question raised thereby was pend-ing before the Board for resolution, Respondent continued to negotiate and enterinto agreements with NBPW not only respecting the various other groups of em-ployees covered by the predecessor master agreement but also respecting the St.Louis employees.Respondent also concurrently publicized to its employees thesubstance and content of its negotiations and agreements.Stripped to its bare essentials, the question thus presented is whether an employermay negotiate and enter into agreements with an incumbent bargaining representa-tive-and publicize such negotiations and agreements-at a time when the continuedrepresentative status of the incumbent has been put in question and a proceeding toresolve that question is pending before the Board.General Counsel and Amalgamated, the Charging Party herein, take the positionthat Respondent's conduct in continuing to deal wtih NBPW concerning the termsand conditions of employment of the St. Louis employees, and in publicizingto those employees the course and results of such dealings, at a time when Respond-ent knew that the question of their representation was in issue and was pendingbefore the Board for resolution, violated Respondent's duty of neutrality in a contestbetween labor organizations competing for employee support and,pro tanto,constituted unlawful support and assistance to NBPW and its Local 20. Suchconduct, General Counsel and Amalgamated argue, is in derogation of the rights ofthe employees to make a free choice between competing labor organizations andconstitutes a violation of Section 8(a) (1) and (2) of the Act.Respondent and NPBW, for their part, take the position that Respondent's conductwas lawful in all respects, that its negotiations with NBPW respecting the St. Louisemployees was only incidental to its overall negotiations for a new master agreementcovering numerous plants in its operations in which NBPW was the unchallengedbargaining representative, that it did not discriminate for or against the St. Louisemployees, and that its conduct in this regard was required by the nature of its opera-tions and reflected a course of dealings which it had consistently followed not onlywith respect to NBPW but also with respect to other international labor organiza-tions, including Amalgamated, with which it had similar arrangements and masteragreements.See footnote 4,supra.In further support of Respondent's position, itis urged that at all times here relevant, the great majority of the St. Louis employeesdesiredNBPW and its Local 20 as their bargaining representative, and that in anyevent Respondent and NBPW throughout all their agreements and negotiations in-cluded a precautionary provision that in the event a different bargaining representa-tivewas designated for any group of employees covered by their agreements, theagreements would be of no effect as to such employees.Before proceeding to resolve the foregoing issues, a somewhat fuller recital ofthe facts, all of which are undisputed, is appropriate.B. Chronology of eventsOn September 23, 1954, the Board certified Local 20 of NBPW as the exclusivebargaining representative of the employees in a bargaining unit consisting essentiallyof the nonsupervisory production and maintenance personnel in Respondent's St.Louis plant.No certification respecting these employees has been issued since.OnOctober 11, 1956, Respondent and NBPW entered into a master agreement concern-ing wages, hours, and working conditions of some 17 bargaining units of Respond-ent's employees represented by NBPW and various locals thereof.One of theunits so covered was the St. Louis unit of production and maintenance employees4Respondent had similar arrangements and master agreements with Amalgamated andwith United Packinghouse Workers ofAmerica, AFL-CIO, who also represented groups ofits employees constituting appropriate bargaining units. ST. LOUISINDEPENDENTPACKING COIVIPANY, ETC.627here involved.On the same date, October 11, 1956, Respondent and NBPW enteredinto a supplemental agreement which provided that in the event a different bargain-ing representative was designated for the employees in any unit covered by themaster agreement, the terms and conditions set forth in the master agreementwould no longer be effective as to such employees.The term of the 1956 master agreement was for 3 years and its expiration date,subject to appropriate notice, was September 1, 1959.The master agreement did notcontain a union-shop provision; it did, however, provide for a dues checkoff uponauthorization of the individual employee, revocable by the employee at the end of1year or at the termination date of the agreement whichever occurred sooner.Toward the end of the term of the 1956 agreement Respondent and NBPWentered into negotiations for a new master agreement. In the meantime, however,Amalgamated was making a bid to represent the St. Louis production and mainte-nance employees who therefore had been represented by NBPW and its Local 20 andwho were covered by the 1956 master agreement.To that end Amalgamated onMay 1, 1959, filed a timely petition with the Board asking for a representation de-termination respecting these employees.A hearing was held and in due course theBoard on August 26, 1959, issued its decision finding, in accord with the positionurged by Amalgamated and Respondent and over the objection of NBPW whichpressed for a multiplant unit, that the production and maintenance employees atRespondent's St. Louis plant constituted a separate appropriate unit for purposes ofcollective bargaining.The Board directed that an election be held to determinewhether these employees wanted to be represented for purposes of collective bargain-ing by Amalgamated, by NBPW and its Local 20, or by neither. The election washeld on September 23, 1959, and 941 of the approximately 1,300 eligible voterswho cast ballots designated NBPW and its Local 20 as their choice for bargainingrepresentative.Thereafter Amalgamated filed timely objections to the conduct ofthe election setting forth in substance the same allegations which are the subjectmatter of the complaint herein.After due investigation the Regional Director of theNational Labor Relations Board for the Fourteenth Region (St. Louis, Missouri)issued a report, dated November 3, 1959, recommending that the objections besustained, that the first election be set aside, and that a new election be conducted.Upon appropriate exceptions to that report, the Board itself reviewed the matterand on January 18, 1960, issued its decision adopting the Regional Director's findingsand recommendations. In the meantime, however, Amalgamated had filed the un-fair labor practice charges herein and General Counsel had issued his complaint.Accordingly, the Board entered an order deferring the second election pending dis-position of the complaint herein.5While the above-described representation proceeding was pending, Respondentcontinued to negotiate with NBPW for a new master agreement to succeed the 1956agreement.6Notwithstanding that the question of representation respecting theSt. Louis employees was unresolved, Respondent continued to negotiate with NBPWconcerning their terms and conditions of employment along with the terms andconditions of other groups of employees covered by the 1956 master agreement.OnAugust 21, 1959, 5 days before the Board's initial decision and direction of election,Respondent and NBPW executed a temporary agreement reciting that because theyanticipated inability to consummate a successor master agreement by September 1,1959, the terminal date of the old master agreement, the parties would continuein effect the terms and conditions of the old master agreement and the supplementsthereto.The temporary agreement further provided that the terms and conditionsof the old master agreement and the supplements thereto would remain in effectuntil the effective date of a new master agreement or until termination of thetemporary agreement by written notice of either party, whichever occurred first.On September 18, 1959, 5 days before the election already described, Respondentand NBPW entered into a-further agreement supplementing the terms of the August21 agreement and granting an increase in wage rates and other benefits.Employeesin certain of the plants covered in the earlier agreements were excluded from thesebenefits.The employees in the St. Louis plant, however, were included.5 The facts set forth in the foregoing paragraph derived from the evidence submitted inthe instant unfair labor practice proceeding and from the public records in the representa-tion proceeding (Case No. 14-RC-3006, not published in NLRB volumes), in whichRespondent, Amalgamated, and NBPW and Its Local 20 participated fully I take admin-istrative notice of the public records in that proceeding.e Concurrently, Respondent was carrying on separate negotiations with Amalgamatedand with United Packinghouse Workers of America, AFL-CIO, fornew master agree-ments with those organizations for the employees theyrepresented. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, on October 22, 1959, Respondent and NBPW entered into a new masteragreement covering,inter alia,the production and maintenance employees in theSt.Louis plant.On the same day, Respondent and NBPW exchanged letters em-bodying their understanding that in the event the National Labor Relations Boardshould certify a different labor organization for any of the employees in any of thebargaining units covered by the master agreement, such "Master Agreement wouldcease and terminate as to such employees effective with the date of the Board'scertification."As already noted, Amalgamated's objections to the election werepending before the Board at this time?While the above-described negotiations were being carried on and the agreementsbeing executed, Respondent, pursuant to a consistent information policy followedby it in all its plants, kept the St. Louis employees advised of the state of negotiations.Thus, on September 4, 1959, in a two-page letter addressed to "All Master AgreementBargaining Unit Employees" and signed by H. W. Ninker, superintendent of the St.Louis plant, Respondent told the St. Louis employees that it was offering "yourUnion representatives" a 2-year contract and certain economic benefits.On thesame day, Ninkersentanother letter to all his employees noting Respondent'sappreciation of "the constructive and reasonable attitude of you and your Unionofficers" and attaching a copy of letter sent to employees represented by Amalgamatedand United Packinghouse Workers criticizing the latter unions for engaging in need-less strike action.8On September 8, 1959, the St. Louis employees received another letter signed byNinker setting forth in greater detail benefits "offered your union representatives."A letter dated September 10, 1959, described a savings and security plan "offered toyour union."On September 21, 1959, 2 days before the scheduled election, Re-spondent in a letter again signed by Ninker, told the St. Louis employees of theagreement signed with NBPW on September 18, which put into immediate effect awage increase and other benefits.On the other hand, on September 22, 1959, 1 day before the election, Ninker reada statement to all St. Louis employees eligible to vote which stressed that the em-ployees were free to vote for the union of their choice or forno union,and thatRespondent would recognize and bargain with any union that was certified.Atabout this same time Amalgamated was issuing preelection leaflets bitterly criticizingRespondent and NBPW, telling the employees the benefits Amalgamated was seeking,and urging the employees to vote for Amalgamated.As already noted, Respondent and NBPW executed a new master agreement onOctober 22, 1959.On the following day, Ninker again wrote to the St. Louis em-ployees enumerating the highlights of the agreement, congratulating "you and yourunion" for working out the agreement at the bargaining table, and closing wiht thestatement: "This is a sound agreement which will provide the basis for a continuingsound relationship."C. Analysis, defenses, and concluding findingsAs stated at the outset the basic issue here is whether an employer may negotiateand enter into agreements with an incumbent bargaining representative-and pub-licize such negotiations and agreements-at a time when the continued representativestatus of that incumbent union has been put in question by a rival labor organizationand a proceeding to resolve that question is pending before the Board.Generally speaking, the Board has, since its decision inMidwest Piping and SupplyCo., Inc., 63NLRB 1060, held that an employer violates the Act by recognizingand bargaining with one union at a time when another union has filed a petition forcertification which raises a real question concerning representation.This principle,known as theMidwest Pipingrule or doctrine, rests intrinsically on the propositionthat the choice of a bargaining representative under the statutory scheme is for theemployees and not the employer to make, and that the manifestation of employerfavor, arising out of a unilateral grant of recognition or bargaining rights to oneof two or more competing unions, constitutes unlawful assistance and support to7 Throughout the entire period here relevant, Respondent handled grievances relating tothe St Louis production and maintenance employees with NBPWEfforts made byAmalgamated in January 1960, to process grievances for certain of these employees whohad requested Amalgamated to take such action in their behalf were rebuffed.$As already suggested, letters virtually identical to those described herein, but signedby the superintendent of the particular plant involved, were sent to employees in theother plants covered by the master agreement with NBPW. This is also true of theletters hereinafter describe,' ST. LOUIS INDEPENDENT PACKING COMPANY, ETC.629the favored union and unlawfully interferes with the freedom of choice guaranteedemployees by the Act. In such competing union situations, resolution of the questionconcerning representation is best left to the Board election machinery devised byCongress for that purpose whereby the employees can make a free choice un-trammeled by any concrete demonstration of employer favoritism.The situation is no different where one of the competing unions has been theincumbent bargaining representative of the employees involved.The right of em-ployees to change their bargaining representative carries no less dignity in thestatutory scheme than their right to choose in the first instance between unionscompeting for representative status.Accordingly, the Board, inShea ChemicalCorporation,121NLRB 1027, 1029, held that "upon presentation of a rival orconflicting claim which raises a real question concerning representation, an employermay not go so far as to bargain collectively with the incumbent (or any other)union unless and until the question concerning representation has been settled bythe Board." In so holding, the Board squarely overruled its prior decision inWilliam D. Gibson Co.,110 NLRB 660, which for a brief interval introduced avariation in the basicMidwest Pipingrule to the extent that it permitted bargainingwith an incumbent representative in a rival union situation pending Board disposi-tion of the question concerning representation.Applying the rule of law laid down inShea Chemical Corporation, supra,there-fore, Respondent's violation of the Act would appear to be clearly established.Foritisundisputed that Respondent negotiated and entered into agreements withNBPW-and publicized these dealings-at a time when Amalgamated, in support ofitsclaim for bargaining status, had filed a representation petition with the Board.Respondent argues, however, that notwithstanding the pendency of Amalgamated'spetition, norealquestion concerning representation was presented and hence, underthe Board's own formulation, theMidwest Pipingrule was inapplicable .9Thus, Re-spondent asseits that NBPW at all times here relevant represented a decisive ma-jority among the production and maintenance employees in the St. Louis plant andthat Respondent was therefore wholly within its rights in dealing with NBPW con-cerning their terms and conditions of employment. In support of its position Re-spondent points to the fact that approximately 97 percent of the employees in theappropriate unit indicated their adherence to NBPW by authorizing their dues to bechecked off in favor of that organization; that few, if any, of these employeesavailed themselves of their right prior to the expiration of the 1956 master agree-ment to revoke such authorizations; and that a decisive majority voted for NBPWin the election on September 23, 1959.The short answer to this contention, ofcourse, is that the Board in the representative proceeding herein found that a ques-tion of representation did exist and administrative regularity warrants the pre-sumption that Amalgamated made the prerequisite showing of a substantial interest.Moreover, Respondent's argument based on the checkoff authorizations is patentlywithout meritThese authorizations would indicate that at most 3 percent of theemployees were dissatisfied with NBPW when as a matter of fact the election re-vealed that approximately 27 percent of the employees who voted and almost 24percent of all the employees eligible to vote cast their ballots for Amalgamated.How many of the remainder might also have voted for Amalgamated had not Re-spondent cast its weight in favor of NBPW is conjectural.At the very least how-ever, it is manifest that a real question concerning representation was presentedand that the prerequisites for application of theMidwest Pipingrule were satisfied.But even assuming the applicability of theMidwest Pipingrule,Respondent andNBPW nevertheless argue that because of the special circumstances of this casethat rule should not be applied here.The considerations here advanced will beconsideredseriaitim.1.Preliminarily,Respondent contends that General Counsel is precluded fromrelying on conduct which occurred before September 23, the date of the election,and that its conduct thereafter was free of illegality. In support of this contention,BCourts have on occasion rejected the Board's application of the1T,dwc't Pin'nqrulein particular cases because on their view of the facts in those cases no real nuestion con-cerning representation was presentedSee for exampleCleaver-Rrooks Aff0 Corpora-tion vN L.R B , 264 F 2d 037 (CA 7), cert denied 861 II S,817. setting aside 120NLRB 1135 ,N L R B v The Wheland Company et al ,271 F 2d 122 (C A 6), settingaside 120 NLRB 814;Stewart Warner Corp v N L R R ,194 F 2d 207 (C A 4) settingaside 94 NLRB 607No rejection of theDTidwest Pzpinqrulewas here involved how-everAs already indicated, the Board, ton, regards the cvistence of a real nuestion con-cerning representation as a prerequisite to application of that ruleSee1V0iam PennBroadcast,,ny Company,93 NLRB 1104. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent notes that its preelection conduct was known to Amalgamated and thatAmalgamated,,by proceeding to an election notwithstanding that knowledge, waivedits right to rely on such conduct as a basis for a later unfair labor practice proceed-ing.The argument has a deceptive appeal. The Board has held in representationproceedings, as distinguished from unfair labor practice proceedings, that it willnot, generally speaking, entertain objections to an election based upon preelectionconduct of which the aggrieved party had knowledge but did not file charges orotherwise protest such conduct to the Board until after the election was concluded.F.W. Woolworth Co.,109 NLRB 1446. But the cutoff date even in these circum-stances is not the date of the election; as Respondent urges, but rather the date ofthe decision and direction of election-here August 26, 1959.10 Improper conductthereafter may be utilized as the basis for objections. In addition, with respect tounfair labor practice proceedings as such, the Board has held inAiello Dairy Farms,110 NLRB 1365, that once a party has resorted to a representation election despiteitsknowledge of prior unfair labor practices, it will not permit such party later toresort to a Section 8(a) (5) (refusal to bargain) proceedingas analternatemeansof establishing its representative status.But seeN.L.R.B. v. Howell Chevrolet Com-pany,204 F 2d 79, 86 (C.A. 9), affd. 346 U S. 482. TheAielloholding was basedin substantial part on the Board's view that sound administrative practice militatesagainst its "being compelled to diffuse its energy and expend time and public fundsin useless and repetitive proceedings."110 NLRB 1365 at 1368On the otherhand, the Boardin the samecase emphasized that it did not intend by thisruling tolet unfair labor practices go unremedied and accordingly entered a remedial order intheAiellocaseitself.Id.at 1369.The situationin the instant case is comparable.Here no Section 8(a) (5) allegation was even made nor would the Board entertainsuch an allegation under itsAielloholding.But nothing in the Act or in sound ad-ministrative practice dictates that allegations of other unfair labor practices, if sub-stantiated, should go unremedied and that the fruits of such unfair labor practicesbe retained.To preclude such a result, all relevant conduct of Respondent withinthe 6-monthlimitationspenod prescribed by Section 10(b) may properly be con-sidered.llEven on Respondent's view however, it merits mention that, the agree-ments of August 21 and September 18 and the attendant publicity aside, Respond-ent's execution of a new master agreement on October 22, 1959, and its followupletter of October 23, 1959, both of which occurred after the election and while ob-jections to the election were pending, would themselves warrant a finding of unfairlabor practices under theMidwest PipingandShea Chemicalholdings2.Respondent and NBPW argue further thatMidwest PipingandShea Chemicalprecedent should not be applied here because Respondent's 1959 negotiations and itsnew master agreement covered not only the St Louis production and maintenanceemployees but also numerous groups of employees in other plants where no questionconcerning representation was involved.To disrupt such overall bargaining, theargument runs, because such a question is raised as to one group would notservethe policies of the Act to encourage stability in bargaining relationshipsThe factremains, however, that the St Louis production and maintenance employees con-stituted aseparateappropriate bargainingunit,12 and neither in logic nor in law aretheir statutory rights, including their right to change bargaining representatives,diminished because Respondent and NBPW chose for reasons of their own to bunchthem for purposes of collective bargaining with employees in other bargaining, unitsCr'ntino'itol Can Company, Inc.110 NLRR 1042.Amv'rican Can Co,109 NT_RB1284;Hvgrade Food Products Corn ,85 NLRB 841. This may. of course, add tothe complexities of Respondent's bargaining negotiations, but "economic interestsof an emnlover are not valid reasons for violation of the Act."Ai L R R v tihiekRr"wine Company, et al .144 F. 2d 847, 853 (C.A. 8). Accord-N L.R B v UnionManufacturing Compann',200 F 2d 656, 659 (C A. 5)Moreover, the difficultiesRespondent envisages are more apparent than real.Respondent could have con-tinued bargaining for all the units represented by NBPW and merely excluded theSt.Louis production and maintenance employees pending resolution of the question1oAs demonstrated by the record herein, the Regional Director's report on objections,subsequently adopted by the Board, applied this rule in the representation proceedingn In view of the foregoing, it seems unnecessary to stress that Respondent's argumenthere isin the nature of an estoppel contention based on conduct of AmalgamatedThisproceeding, however, is being pressed by General Counsel, a Government representative, inthe public interest, and authority need not be cited to demonstrate the inefficacy of anestoppeldefense inthat regardis Indeed. Respondent in the representation proceeding herein described urged the Boardto so find. ST. LOUIS INDEPENDENT PACKING COMPANY, ETC.631concerning their representation.13Indeed,nothing inthe Act wouldrequire or evencondone a suspension of Respondent'sbargainingobligation with respect to anyplants or unitswhere therepresentationof its employeeswas not in issue.3.Respondentlikewise cannot rely on its "supplemental agreements" which pro-vided thatin the event a different bargaining representativewas ultimatelydesignatedor certified for aparticular bargaining unit, any master agreement insofar as it relatedto that unit wouldterminateand be ofno effect.Respondent's offense here arisesout of conduct which precedesin point of time such designation or certification andRespondent cannot retroactively exonerate itself fromliability for thatpast conduct.More tothe point,the gravamen of Respondent's offense lies inthe fact thatits con-ducttendsto precludethe very designation or certificationwhichitwould utilize asa shield for its prior conduct.4.Similarly,Respondent's statementto the St.Louis employees on September 22,the day beforethe election, that they were free to votefor the Union of their choiceand that Respondent would bargainwithsuch union does not erase the impact of itsearlier and later grants of concrete benefits toNBPW.Respondent's willingness togrant benefitsto the St. Louisproduction and maintenance employees under the aegisof NBPW had alreadybeen demonstratedby the actualgrant of such benefits. Itswillingness to do so under the aegis of Amalgamated,so far as the St. Louis em-ployees were concerned, was only a matterof verbalassurance.5.Respondent contendsthatthe essential element of discrimination essential inthis case to a finding of unlawful assistance and support or of unlawful interferencewith employee rightsis lacking.In that connection Respondent offeredto prove thatsimilaror substantiallyequivalent benefits to those offered NBPW were likewisebeing offered to its employees in other appropriate units representedby Amalga-matedor by UnitedPackinghouseWorkersof America,AFL-CIO.The issue here,however,isnot theproprietyof Respondent's overall labor relations policy. It ismerely whetherRespondent unlawfully interferedwith the statutoryfreedom of theStLouisproduction and maintenance employees to change their bargaining repre-sentativeand whetherRespondent gave unlawful assistance and support to NBPWin that regard. So far as theseemployees were concerned, they hadbeen representedby NBPWand Respondent.had manifested its continued willingness to grant and hadin fact granted them benefitsthrough NBPW.Moreover,in letters signedby theirown superintendent,Respondent had congratulatedthe St.Louis employees on the"constructiveand reasonableattitude" of NBPW and hadmade clear its desire "fora continuing sound relationship." 14Underthese circumstancesthe St. Louisproduc-tion and maintenance employeeswould havean understandable reluctance to risk achange of representation even assumingthey wereawarethatRespondent in otherplants and areas did not discriminate as between unions.I concludethereforethat Respondent's several defenses are without merit and thata finding ofviolationof Section 8(a)(1) and(2) of theAct, as alleged in the com-plaint, is warranted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occur-ring in connection with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes affecting commerce and the freeflow of commerce.V.THE REMEDYHaving foundthatRespondent has engaged in unfair labor practices,Section 10(c)of the Actdirects that an order issue requiring Respondent to cease and desist fromsuch practices and to take such affirmative action as will effectuate the policies of theAct. Ishall recommend such an order.Inasmuch as Respondent improperly resolved the question concerning the repre-sentation of its St. Louis production and maintenance employees by according NBPW"For reasons set forth inShea Chemical Corporation,supra,121 NLRBat 1029, thereisno merit to the contention that such a course of action would in effect amount to un-lawful assistance to Amalgamated.A similar contention was long ago rejected by theSupreme Court inMay Department Stores v. N L R B ,326 U S. 376, 385-3861+Respondent urges that its letters to the employees were free of threats of reprisal orforce or promises of benefit and hence were protected by Section 8(c) of the Act.Re-spondent misconceives the issueNo claim is made that the letters were in and of them-selves coercive or unlawful.Their illegality lay rather in the fact that they publishedand thereby impressed upon the employees the preference which Respondent had fordealing with NBPW and Respondent's concrete implementation of that preference 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDand its Local 20 continued recognition as their collective-bargaining representative, Ishall direct that Respondent withdraw and withhold such recognition unless and untilthe said labor organization or organizations shall have demonstrated exclusive ma-jority representative status pursuant to a Board-conducted election. I shall furtherdirect that Respondent cease giving effect to any agreements, contracts, or under-standings between itself and NBPW or Local 20 respecting its St. Louis productionand maintenance employees,or to any modifications or extensions thereof subject tothe same condition.Nothing in this recommended order, however, shall be construedas requiring Respondent to vary the wages, hours, or other terms and conditions ofemployment which Respondent has heretofore established in that regard.Finally, Ishall recommend that Respondent post appropriate notices to dissipate the effect ofits unfair labor practices.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Amalgamated, NBPW, and Local 20 are labor organizations within the meaningof Section 2(5) of the Act.3.By granting unlawful assistance and support to NBPW and Local 20, Respond-ent has violated Section 8(a) (2) of the Act.4.By frustrating the Section 7 rights of its employees to self-organization and col-lective bargaining, Respondent has violated Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]International Ladies Garment Workers Union [Home Manu-facturing Company]andB. Pauline Anderson Baldwin.CaseNo. 13-CB-858.November 3, 1960DECISION AND ORDEROn July 15, 1960, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board i has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings,' conclusions, andrecommendations.'[The Board dismissed the complaint.]'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].2We have carefully reviewed each of Respondent's exceptions and we find them to bewithout merit.We deem it unnecessary to discuss them further herein in light of ourultimate disposition of this matter3We have adopted the Trial Examiner's finding that Respondent did not engage inunfair labor practices within the meaning of Section 8(b) (1) (A) and (2) of the Actpro formainthe absence of exceptions to such finding by any of the parties129 NLRB No. 75.